Luke, J.
The court overruled some of the grounds of the demurrer to the petition, but sustained others, and allowed the plaintiff ten days in which to amend her petition so as to meet the grounds sustained. To this ruling no exception was taken, nor is error assigned thereon in the bill of exceptions. ,The plaintiff, within the time allowed, filed an amendment to her petition. However, this amendment failed to meet the objections raised by the sustained grounds of the demurrer, and, there being no further effort to amend the petition, these facts authorized the action of the trial judge in sustaining the demurrer and dismissing the case. Albany Phosphate Co. v. Hugger, 4 Ga. App. 775 (62 S. E. 533); Cowart v. Powell, 5 Ga. App. 43 (62 S. E. 664); Central Railway Co. v. Waldo, 6 Ga. App. 840 (65 S. E. 1098) ; John Church Co. v. Ætna Indemnity Co., 13 Ga. App. 827 (80 S. E. 1093) ; Hinson v. Mutual Fertilizer Co., 19 Ga. App. 121 (91 S. E. 241) ; Baker v. City of Atlanta, 22 Ga. App. 483 (96 S. E. 332).

Judgment affirmed.


Wade, C. J., and Jenkins, J., concur.